t c memo united_states tax_court diana m coury petitioner v commissioner of internal revenue respondent docket no filed date diana m coury pro_se william j gregg for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax under sec_6651 a for through the amounts remaining in dispute are as follows year deficiency dollar_figure big_number big_number big_number big_number big_number additions to tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues left for decision are whether petitioner is entitled to deductions in excess of those respondent allowed and whether petitioner is liable for the additions to tax under sec_6651 for the reasons stated herein we hold that petitioner is not entitled to deductions in excess of those respondent allowed and is liable for the additions to tax under sec_6651 findings_of_fact petitioner resided in maryland when she filed her petition petitioner is a self-employed insurance broker selling life health and disability insurance since petitioner ha sec_1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 2respondent conceded petitioner is entitled to depreciation_deductions for all years at issue claimed on schedule c profit or loss from business schedule c auto expense deductions for a long-term_capital_loss deduction for and schedule c expense deductions for suffered several medical problems including injuries from two car accidents one occurring in date and the other in date despite her accidents illnesses and medical conditions petitioner received the following income from her insurance_business dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure although petitioner requested extensions of time to file income_tax returns for all years at issue she failed to actually file the returns respondent prepared substitutes for returns on date respondent issued to petitioner a notice_of_deficiency for the years in issue petitioner filed a timely petition to the court petitioner conceded receipt of the income but contended that she was entitled to deductions during the discovery process respondent conceded that petitioner was entitled to portions of the deductions she claimed the deductions petitioner claims and the amounts respondent has allowed are as follows expense car truck p seeks r allowed dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number business use of home p seeks r allowed big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number expense self-employed health insurance p seeks r allowed big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number medical p seeks r allowed -0- big_number -0- big_number -0- big_number big_number big_number -0- -0- travel1 p seeks r allowed total --- --- --- --- --- --- big_number big_number big_number big_number big_number big_number p seeks big_number r allowed big_number 1petitioner seeks unspecified amounts of deductions in excess big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number of those respondent allowed in the notice_of_deficiency respondent determined additions to tax for late filing and late payment under sec_6651 and respondent concedes that petitioner is not liable for the sec_6651 additions to tax rather respondent seeks to increase the sec_6651 additions to tax for the years in issue burden_of_proof opinion the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 292_us_435 in general the burden_of_proof with regard to factual matters rests with the taxpayer under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue petitioner has not alleged that sec_7491 applies or established her compliance with its requirements therefore the burden_of_proof remains on petitioner see rule a sec_6214 grants the court jurisdiction to redetermine a deficiency and to determine whether any additional_amounts or any additions to tax should be assessed respondent may assert an increased amount under sec_6214 thus with respect to the increased sec_6651 additions to tax respondent bears the burden_of_proof deductions a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see sec_162 where a taxpayer claims a business_expense but cannot fully substantiate it the court generally may approximate the allowable_amount 39_f2d_540 2d cir we may do so only when the taxpayer provides evidence sufficient to establish a rational basis upon which an estimate can be made 85_tc_731 for certain kinds of expenses otherwise deductible under sec_162 a taxpayer must satisfy substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions sec_274 substantiation requirements supersede the cohan doctrine sec_1_274-5t temporary income_tax regs fed reg date sec_274 disallows deductions for travel_expenses gifts meals and entertainment as well as for listed_property as defined by sec_280f unless the taxpayer substantiates by adequate_records or corroborates by sufficient evidence the taxpayer’s own statements as to the amount of the expense the time and place of the travel or entertainment or the date and description of the gift the business_purpose of the expense and the business relationship of the taxpayer to the persons entertained petitioner claimed a number of deductions for her insurance_business we will take each expense in turn car and truck expenses respondent conceded that petitioner is entitled to a deduction of percent of her claimed auto expenses for each year petitioner claims she is entitled to deduct the total costs associated with vehicle ownership including car payments car insurance and other maintenance charges for to petitioner’s passenger_automobile is listed_property under sec_280f and thus related expenses are subject_to the substantiation requirements of sec_274 a taxpayer must prove four elements to be allowed a deduction for listed_property amount of expenditures amount of use time and business or investment purpose sec_1 5t b temporary income_tax regs fed reg date the amount of expenditure concerns the amount of each separate expenditure with respect to an item of listed_property whereas the amount of use concerns the amount of each business or investment use based on the appropriate measure and the total use of the listed_property for the taxable_period sec_1 5t b i a and b temporary income_tax regs supra additionally a taxpayer must substantiate each element by adequate_records or by sufficient evidence corroborating her testimony sec_1_274-5t temporary income_tax regs fed reg date to satisfy the adequate_records standard the taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and other documentary_evidence such as receipts sec_1 5t c temporary income_tax regs fed reg date petitioner submitted a printout of all transactions conducted through her checking account for every year at issue petitioner attached separate calculations to each year’s checking records one of which was labeled auto expenses petitioner also presented an invoice from date for the purchase of two radial tires petitioner failed to produce any appointment books mileage records or driving summaries indicating business use of the vehicle petitioner has failed to adequately substantiate under sec_274 the vehicle’s business use thus petitioner is not entitled to additional deductions for her vehicle for any year at issue travel_expenses respondent allowed a deduction of dollar_figure for travel_expenses for each of the years at issue petitioner claims she is entitled to an unspecified amount of additional travel_expenses for each year a deduction is allowed for ordinary and necessary travel_expenses in the conduct of a taxpayer’s trade_or_business sec_1_162-2 income_tax regs travel_expenses including transportation and lodging while away from home are subject_to the strict substantiation requirements of sec_274 sec 274-5t b temporary income_tax regs fed reg date to substantiate a deduction attributable to travel away from home a taxpayer must maintain adequate_records or present corroborative evidence to show the amounts of the expenses time and place of travel and the business or investment purpose of the expenses sec_274 flush language sec_1_274-5t c temporary income_tax regs fed reg date petitioner did not claim any specific amounts of deductions but vaguely testified that she was entitled to deduct additional travel_expenses petitioner testified that her customer accounts were located throughout the united_states and offered as evidence boarding passes shuttle receipts and flight itineraries for both us airways and southwest airlines however petitioner did not testify as to the specific business purposes of these trips petitioner has failed to produce trip logs meeting records or any documentary_evidence connecting the details of her travel with a business_purpose thus because petitioner has not satisfied the strict substantiation requirements of sec_274 petitioner is denied additional travel expense deductions business use of home respondent allowed petitioner a deduction equal to percent of the expenses she claimed for business use of her home for each year at issue petitioner claims she is entitled to deduct her total monthly payments for rent cable internet and other utilities a rent sec_280a disallows deductions with respect to a dwelling_unit used by a taxpayer as a residence during the taxable_year with certain exceptions one of those exceptions applies to use of a home_office sec_280a home_office expenses are allowable if a portion of the dwelling_unit is used exclusively on a regular basis for the purposes enumerated in sec_280a 94_tc_348 a taxpayer may not deduct percent of home expenses where only a portion of the property is used exclusively for the taxpayer’s business see eg stricker v commissioner tcmemo_1995_530 petitioner claims that she used her apartment percent for work but she gave no testimony in support of how the apartment was used solely for business b utilities sec_262 provides that personal_living_and_family_expenses are not deductible unless expressly allowed the regulations specify that personal_living_and_family_expenses include utilities tied to a taxpayer’s home unless the taxpayer uses a part of the home for business sec_1_262-1 income_tax regs if part of the home is used as a place of business a corresponding portion of the rent and other similar expenses such as utilities as is properly attributable to such place of business is deductible as a business_expense id see boltinghouse v commissioner tcmemo_2007_324 determining the taxpayer could not deduct cable costs when he provided no evidence establishing use of the home for business purposes even though a small portion of the taxpayer’s cable use was for a business_purpose utility expenses may be deductible under sec_162 if the expenses_incurred are ordinary and necessary in carrying_on_a_trade_or_business vanicek v commissioner t c pincite internet expenses have been characterized as utility expenses see verma v commissioner tcmemo_2001_132 taxpayers must provide the court with a basis to determine what portion of the utilities was allocable to their business adler v commissioner tcmemo_2010_47 petitioner claims that the cable internet and utilities were solely for her job the only evidence petitioner presented was her nation’s bank report showing monthly payments to the power and cable companies petitioner did not testify as to why the cable was necessary for her work in conclusion petitioner is not entitled to deductions in excess of the amount respondent allowed for any year at issue because she has not shown that more than percent of her home expenses including rent and utilities related to business self-employed health insurance respondent allowed petitioner deductions of percent of claimed self-employed health insurance for years and percent for petitioner claims she is entitled to deduct percent of the costs of health insurance for the years the deductibility of health insurance costs paid_or_incurred by self-employed individuals is subject_to sec_162 sec_162 limits the amount_of_deductions allowed for health insurance of self-employed individuals for self- employed individuals may deduct only percent of the amount_paid or incurred during the year for health insurance sec_162 for self-employed individuals may deduct only percent of the amount id respondent allowed petitioner the appropriate deductions because petitioner received the maximum deductions possible for years she is not entitled to additional deductions medical_expenses respondent did not allow petitioner any medical expense deductions in excess of the insurance discussed above petitioner seeks deductions for medical_care expenses for she claims medical_expenses of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_213 allows a deduction for expenses paid during the taxable_year for medical_care that is not_compensated_for_by_insurance_or_otherwise to the extent that such expenses exceed percent of adjusted_gross_income petitioner’s medical_expenses do not exceed percent of her adjusted_gross_income for any of the years at issue accordingly she is not entitled to deduct additional medical_expenses sec_6651 addition_to_tax for taxable years petitioner requested extensions of time to file but never submitted returns sec_6651 imposes an addition_to_tax equal to percent of the amount_required_to_be_shown_as_tax on the return an additional percent is imposed for each additional month or fraction thereof during which the failure continues but not to exceed percent in the aggregate id under sec_7491 the commissioner must come forward with sufficient evidence to show that an addition_to_tax is appropriate 116_tc_438 here respondent also bears the burden_of_proof of the additional_amounts asserted at trial this addition_to_tax may be avoided if the failure_to_file was due to reasonable_cause and not willful neglect 469_us_241 reasonable_cause exists for late filing if the taxpayer exercised ordinary care and prudence but was nevertheless unable to file on time sec_301_6651-1 proced admin regs illness or incapacity may constitute reasonable_cause if the illness caused an inability to file joseph v commissioner tcmemo_2003_19 petitioner argues that she had reasonable_cause because her health problems prevented her from filing and notes that she attempted to file as evidenced by timely requests for extensions she provided numerous medical records detailing her health complications during the years at issue and continuing to the present we note that she was involved in two car accidents and was diagnosed with other medical conditions we acknowledge the severity of these medical issues but we note that throughout the duration of petitioner’s health problems she generated significant compensation as a self-employed insurance broker traveled and remained aware of her tax responsibilities finally a request for an extension is not a license never to file and thus petitioner’s extension requests do not absolve her from actually filing because petitioner conceded her receipt of income and respondent established that she never filed respondent has met the burden of production under sec_7491 and on the record as a whole we find the addition_to_tax under sec_6651 is applicable as respondent asserted we therefore find that petitioner did not have reasonable_cause and is liable for the sec_6651 addition_to_tax for failure_to_file for each year at issue conclusion because petitioner has not adequately substantiated her deductions she is not entitled to deductions in excess of those respondent allowed respondent has met the burdens of production and proof with respect to the addition_to_tax for failure_to_file and petitioner is liable for the sec_6651 addition_to_tax for to reflect the foregoing decision will be entered under rule
